Citation Nr: 0738444	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-36 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to a compensable evaluation for arthralgia of 
the right hand.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of this 
appeal, the claims file was transferred to the Cleveland, 
Ohio, RO.

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Right hand arthralgia is manifested by full range of motion 
with pain and tenderness.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right hand 
arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable evaluation for right hand arthralgia, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to October 
2006 and November 2006 re-adjudications of the veteran's 
claim, February 2005 and March 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The letters also requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2007).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a November 1981 rating decision, the RO granted service 
connection for right hand arthralgia and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099, effective October 7, 1980.  In May 2003, the 
veteran filed a claim for entitlement to a compensable 
evaluation for his right hand arthralgia.  In a September 
2003 rating decision, the RO denied an increased evaluation 
under Diagnostic Code 5003-5099.  The veteran appealed.  In 
the most recent supplemental statement of the case, the RO 
evaluated the veteran's right hand arthralgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

A July 2003 VA examination was conducted.  The veteran 
reported that his right hand was symptomatic in the mornings 
and after extended use.  He reported that he had to quit his 
recent job as a bricklayer because the lifting, carrying, and 
gripping of the bricks aggravated his hand pain, causing his 
fingers to lock up.  Upon examination, there was full range 
of wrist motion.  There was no right hand or wrist redness, 
heat, swelling, or deformity.  There was tenderness to 
palpation over the metatarsophalangeal (MTP) joint of the 
right index finger.  The veteran could make a good fist in 
the hand and could fully extend the fingers.  There was some 
discomfort with full extension of the index finger MTP joint 
after making a fist.  The veteran was able to oppose the 
thumb to the remaining fingertips.  Grip strength was within 
normal limits with a palpable radial pulse.  An x-ray found 
no significant bone or joint abnormalities.  

In a July 2003 statement, the veteran asserted right hand 
pain.  He stated that there was pain more often than not.  

An August 2003 VA x-ray of the right index finger noted no 
acute fracture or dislocation.  A March 2004 VA x-ray found 
right hand minimal degenerative arthritis.  In a June 2004 VA 
medical record, the veteran reported right hand pain.  Joint 
and neurological examinations were normal.  The diagnosis was 
osteoarthritis of the proximal interphalangeal (PIP) of the 
hand, very mild and age-appropriate.  There was no clinical 
evidence of chronic inflammatory arthritis such as rheumatic 
arthritis or seronegative arthropathy.  The examiner 
concluded that the veteran's reported degree of pain was 
disproportionate to the physical findings and the veteran's 
functional status.  The examiner recommended wrist splints.  

In a July 2005 VA medical record, the veteran reported 
intermittent right hand aching and stabbing pain that was 2 
out of 10.  The pain was worsened by cold, alleviated by 
medication, and affected his leisure activities.  In August 
2005 VA records, the veteran reported increased wrist pain.  
Upper extremity sensory and motor nerve conduction studies 
were normal.  In another August 2005 VA record, the veteran 
reported right hand pain 3 to 4 times per week that increased 
with activity.  The veteran reported that the 
metacarpophalangeal (MCP) joints over the index and middle 
finger and the carpal metacarpal (CMC) joint of the thumb 
were hot to touch upon increased pain.  The veteran stated 
that occasionally his fingers locked up and he had difficulty 
with activities of daily living such as opening jars and 
bottles.  The veteran denied numbness, tingling, and 
incoordination, but reported mild weakness.  Range of motion 
was within full limits.  In another August 2005 VA record, 
the veteran reported right hand pain and constant soreness 
with occasional burning of the first, second, and third PIP 
joints of the right hand.  The pain was 9 out 10, worse with 
wrist flexion, and helped by muscle rub and brace, but not by 
medication.  There was full range of motion.  

A November 2006 VA examination was conducted.  The veteran 
reported that he was right-handed.  The veteran reported 
persistent right hand aching, pain, soreness, and tenderness, 
and that repetitive use and weather changes irritated the 
hand.  The veteran denied swelling or deformity, but stated 
that repetitive use caused soreness, aching, and tenderness.  
The veteran wore a wrist brace.  The veteran had no 
difficulty with normal daily activities.  Upon examination, 
there was full range of motion of all fingers and thumbs and 
normal dexterity.  There was no swelling or deformity of the 
metacarpal phalangeal (MP), PIP, or distal interphalangeal 
(DIP) finger joints.  The veteran could get pulps to palms 
normally, with diminished grip and grasp.  He can get the tip 
of his thumb to his fingertips.  Repetition caused increased 
aches, pain, soreness, tenderness, and fatigability, with no 
change in range of motion.  X-rays showed minimal arthritis 
that was likely a natural occurring phenomenon.  The 
diagnosis was right hand arthralgia.

The veteran's right hand arthralgia is an unlisted disability 
and was rated noncompensable under the Diagnostic Code for 
wrist limitation of motion as an analogous disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5215 (2007); see also 
38 C.F.R. § 4.20 (2007) (noting that an unlisted disability 
may be rated under a closely related disease or injury in 
which the functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 
(2007) (noting that unlisted disabilities rated by analogy 
are coded first by the numbers of the most closely related 
body part and then "99").  

For major wrist limitation of motion, a maximum 10 percent 
evaluation is assigned for palmar flexion limited in line 
with forearm and for dorsiflexion less than 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  The medical 
evidence of record found full range of wrist motion.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 5215.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence of record does not demonstrate 
wrist ankylosis, unfavorable or favorable ankylosis of 5, 4, 
3, or 2 digits of the right hand, ankylosis of the thumb, or 
ankylosis of the index or long finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5216-5226 (2007).  The evidence also 
does not demonstrate limitation of motion of the right hand 
thumb, index, or long finger.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5228, 5229 (2007).  Moreover, a compensable evaluation 
is not permitted for ankylosis or limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5227, 5230 (2007).  Accordingly, a compensable evaluation for 
right hand arthralgia is not warranted.

The Board has also considered a compensable evaluation under 
Diagnostic Code 5003, for degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  In addition, the evidence showed that the veteran's 
degenerative arthritis was not related to his service-
connected right hand arthralgia.  Accordingly, a compensable 
evaluation is not warranted under the Diagnostic Code for 
arthritis.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 
noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45 (2007).  The 
veteran reported right hand pain that increased with activity 
and was worsened by cold and repetitive use, and was 
alleviated by medication, muscle rub, and brace.  The veteran 
also reported wrist pain.  The veteran also reported heat, 
locking, weakness, soreness, and denied numbness, swelling, 
deformity, tingling, and incoordination.  The veteran stated 
that the pain affected his leisure activities, but that he 
had no difficulty with normal daily activities.  The 
objective medical evidence of record, however, showed no 
right hand or wrist redness, heat, swelling, or deformity.  
There was tenderness to palpation over some finger joints, 
but the veteran could fully extend his fingers, make a fist, 
and oppose the thumb to his fingertips.  The evidence showed 
normal grip strength and dexterity.  Although repetition 
caused increased aches, pain, soreness, tenderness, and 
fatigability, there was no change in range of motion.  Based 
on a review of above, the Board finds no additional 
functional loss and that a compensable evaluation on this 
basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the noncompensable schedular evaluation in this case 
is not inadequate.  A compensable rating is provided for 
certain manifestations of service-connected right hand 
arthralgia but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to right 
hand arthralgia.  Accordingly, the RO did not err by not 
referring this matter for extraschedular consideration.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for right hand arthralgia is denied.


REMAND

The veteran's claim for entitlement to service connection for 
PTSD based on a sexual assault must be remanded for 
additional development.  

First, the Board has determined that VA has not yet met its 
duty to assist the veteran with respect to this claim.  Under 
the Veterans Claims Assistance Act of 2000, VA has a duty to 
assist claimants to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to assist 
includes obtaining records in the custody of a federal 
department and making reasonable efforts to obtain relevant 
records from private medical care providers.  38 C.F.R. § 
3.159(c)(1), (c)(2).  Here, the veteran provided VA with the 
names of the soldiers that he alleged attacked him and the 
name of his sergeant with whom he discussed the assault.  VA 
did not attempt to verify the presence of these soldiers in 
the veteran's squadron.  The veteran also reported that he 
was in a substance abuse treatment program at "Live Oaks" 
in 1988.  VA did not attempt to obtain more information 
regarding these records or obtain the treatment records.  

Second, the Board finds that an examination with respect to 
this claim is required.  For a claim of entitlement to 
service connection for PTSD based on an inservice personal 
assault, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2007).  Evidence that may 
corroborate the veteran's account of the stressor incident 
includes evidence of behavior changes following the claimed 
assault, such as a request for a transfer to another military 
duty assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  Here, the 
veteran asserted that in 1979, he was hit with a baseball bat 
and then sexually assaulted by three soldiers.  He stated 
that that night, he went to the hospital because his jaw was 
broken.  A May 1, 1979 service medical record diagnosed a 
mandible fracture after the veteran was struck in the face 
with a baseball.  Service personnel records prior to the 
injury include high military occupational specialty 
proficiency scores and two letters of commendation.  Service 
personnel records after the injury indicate a reduction in 
pay grade and a court-martial.  The claims file suggests that 
the veteran has substance abuse difficulties since service 
discharge.  PTSD based upon the veteran's alleged inservice 
sexual assault was diagnosed in 2003.  Accordingly, an 
examination is required to determine whether the alleged 
personal assault occurred.

Accordingly, the case is remanded for the following action:


1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and 38 C.F.R. § 3.304 
(2007).  Specifically, the RO must again 
request from the veteran a comprehensive 
list of all medical treatment he has 
received since service discharge, to 
include any substance abuse treatment, 
specifically treatment at "Live Oaks" in 
1988.  

2.  The RO must contact the National 
Personnel Records Center and request that 
it verify the presence of the named 
soldiers in the HHT 3rd squadron, 4th 
cavalry, in April, May, and June 1979, 
while stationed at the Schofield Barracks 
in Hawaii.  All attempts to secure this 
information must be documented in the 
claims file by the RO.  When making this 
request, the RO must state that if no 
records can be found, this must be stated 
in writing.  All attempts to secure the 
evidence must be documented in the claims 
folder, and any negative replies must be 
associated with the claims folder.  If, 
after making reasonable efforts to obtain 
the above-noted information, the RO is 
unable to secure same, the RO must notify 
the veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

3.  After any additional evidence is of 
record, the RO must schedule the veteran 
for a VA psychiatric examination by a 
physician with appropriate expertise to 
determine the nature and extent of any 
psychiatric disorders present.  The 
examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  The examiner should review the 
historical records for evidence which 
might reflect that the claimed sexual 
assault actually occurred during active 
duty.  In performing such review, the 
examiner must clearly identify the 
particular records which are felt to 
provide corroboration of the incident, and 
must give an adequate rationale for why it 
is felt that such records establishes a 
personal assault actually occurred during 
active duty.  If PTSD is not diagnosed, 
the examiner, to the extent possible, 
should reconcile that conclusion with 
records reflecting a diagnosis of PTSD.  
The report of examination must include a 
complete rationale for all opinions 
expressed.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


